    Case 3:20-cv-00442-DJN Document 36 Filed 08/24/20 Page 1 of 4 PageID# 207




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

CYNTHIA ADVANI MARSHALL,
                   Plaintiff,
v.                                                     Case 3:20-cv-00442-DJN

JOHN MARSHALL, et al.,
                               Defendants.



             DEFENDANT ROBERT W. MARSHALL’S MOTION TO DISMISS

        Comes now the defendant Robert W. Marshall by counsel, and moves this honorable Court

to dismiss plaintiff’s complaint (“Complaint”) against him pursuant to Rule 12(b) of the Federal

Rules of Civil Procedure1 for the following reasons:

     1. The Court should dismiss the complaint pursuant to Rule 12(b)(1) because the Complaint

primarily concerns final orders properly entered in state court using constitutionally valid

procedures and this Court lacks subject matter jurisdiction over the dispute.

     2. The Court should dismiss the claim against Robert W. Marshall pursuant to Rule 12(b)(6)

on the basis of issue preclusion.

     3. The Court should dismiss the claim against Robert W. Marshall pursuant to Rule 12(b)(6)

because Mr. Marshall has absolute immunity for testifying and providing evidence.

     4. The Court should dismiss the case against Robert W. Marshall pursuant to Rule 12(b)(6)

because the plaintiff has failed to a state a cause of action under 42 United States Code §1983 for

violation of any protected right and plaintiff has failed to allege a conspiracy.




1
 Reference to “Rule” means the specific federal rule of the Federal Rules of Civil Procedure
Civil Procedure cited. Reference to “Rules” means the Federal Rules of Civil Procedure
  Case 3:20-cv-00442-DJN Document 36 Filed 08/24/20 Page 2 of 4 PageID# 208




     5. The Court should dismiss the claims based on state law pursuant to Rule 12(b)(6)

asserted by the plaintiff.

    Wherefore, the defendant Robert W. Marshall moves this honorable Court to dismiss the

complaint filed against him for the reasons set forth above and in the brief filed in support of this

motion to dismiss, and to enter an award of attorney’s fees and costs in his favor.


                                                              ROBERT MARSHALL,


                                                              by__/s/ _______________
S. Keith Barker, Esq.
Virginia State Bar No. 19513
Attorney for Robert Marshall
S. Keith Barker, P.C.
4908 Dominion Boulevard, Suite K
Glen Allen, Virginia 23060
Telephone: 804-934-0550
Fax: 804-346-5338
keithbarker@richmondlaw.net


                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, I electronically filed the foregoing pleading with
the Clerk of Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to the following:

Victor M. Glasberg, Esq.
Virginia State Bar No. 16184
Bernadette E. Valdellon, pro hac vice pending
Attorney for Cynthia Advani Marshall
Victor M. Glasberg & Associates
121 S. Columbus Street
Alexandria, VA 22314
Telephone: 703-684-1100
Fax: 703-684-1104
vmg@robinhoodesq.com
bev@robinhoodesq.com

Justin S. Gravatt, Esq.
Virginia State Bar No. 66506
Caroline V. Davis, Esq.
  Case 3:20-cv-00442-DJN Document 36 Filed 08/24/20 Page 3 of 4 PageID# 209




Virginia State Bar No. 48123
Attorney for John Marshall
Duane, Hauck, Davis, Gravatt & Campbell, P.C.
100 West Franklin Street, Suite 100
Richmond, VA 23220
Telephone: 804-644-7400
Fax: 804-303-8911
jgravatt@dhdgclaw.com
cdavis@dhdgclaw.com

William D. Bayliss, Esq.
Virginia State Bar No. 13741
Joseph E. Blackburn, III, Esq.
Virginia State Bar No. 81871
Attorney for Brenda Marshall Thompson
Williams, Mullen, Clark & Dobbins, P.C.
P. O. Box 1320
Richmond, VA 23218-1320
Telephone: 804-420-6000
Fax: 804-420-6507
bbayliss@williamsmullen.com
jblackburn@williamsmullen.com

Irving M. Blank, Esq.
Virginia State Bar No. 05256
Attorney for Andrea Marshall Voehringer
Blank & Marcus, LLC
1804 Staples Mill Road
Richmond, VA 23230
Telephone: 804-355-0691
Fax: 804-353-1839
irvblank@blankmarcus.com

John D. McChesney, Esq.
Virginia State Bar No. 44326
Attorney for T.W. Holmes
Office of the County Attorney
County of Henrico
P.O. Box 90775
Henrico, VA 23273-0775
Telephone: 804-501-4677
Fax: 804-501-4140
mcc121@henrico.us
Irving M. Blank, Esquire
VSB No.: 05256
George O.Y. Naylor, Esquire
VSB No.: 68480
 Case 3:20-cv-00442-DJN Document 36 Filed 08/24/20 Page 4 of 4 PageID# 210




Blank & Marcus, LLC
1804 Staples Mill Road
Richmond, VA 23230
Phone: 804-355-0691
Facsimile: 804-353-1839
irvblank@blankmarcus.com
gnaylor@blankmarcus.com


                                  _______/s/_S. Keith Barker, Esq.
